                                                                                                                                      v7·
~A~0~24~5~B~(R~~V~-~OV~0~~~20~19~)~Ju~dg~m~en~t~in~aC~r~im~in~al~Pe~~~C•~s•~~=od~ifi~ed~)_ _ _•--~---------------~P~•g~•~lo~f~l


                             UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA

                 United States of America                                JUDGMENT IN A CRIMINAL CASE
                               V.                                        (For Offenses Committed On or After November 1, 1987)


                    Renato Lopez-Rosas                                   Case Number: 3:19-mj-24557

                                                                         Robert L =1
                                                                         Defendant's A torney


REGISTRATION NO. 40558074

THE DEFENDANT:
 12:1 pleaded guilty to count(s) _l__
                                    of_C.:...o.:...m.:...p,:cl:.::a=in=t---------+-~'+c'Hi4-s'8==;_u_.J.llil:ib~+--
 D was found guilty to count(s)
      after a plea of not guilty.
                                                                                        _,,  ~--~--· ___
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section             Nature of Offense                                                              Count Number(s)
8:1325                      ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count( s)
                                                                 -------------------
 •   Count(s)
                - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:;

                        ~ TIME SERVED                              • ________ days
 12:1 Assessment: $ 10 WAIVED        lZl Fine: WAIVED
 12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are ,fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                     Monday, December 9, 2019



             \_A_/ \ ~)LI/":)
Received
           - - - - - - + - '-"
           DUS M
                           +--

                                                                     UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                 3: l 9-mj-24557
